            Case 5:20-cr-00488-OLG Document 48 Filed 10/29/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                         §
Plaintiff,                                       §
                                                 §     No.: SA:20-CR-00488(1)-OLG
vs.                                              §
                                                 §
(1) KRISTOPHER SEAN MATTHEWS                     §
Defendant,                                       §


                         ORDER GRANTING MOTION TO DETAIN


       The government has moved to detain the defendant without bond pending trial, pursuant

to 18 U.S.C. § 3142(f). The defendant has filed a Waiver of Detention Hearing, in which the

defendant acknowledged the right to a detention hearing, and waived that hearing and the right to

contest the government’s motion to detain. The Court hereby accepts the defendant’s waiver,

subject to reconsideration at a later date if appropriate. See United States v. Clark, 865 F.2d

1433, 1437 (4th Cir. 1989) (en banc) (waiver of detention hearing “is not an absolute, final

relinquishment of all rights under the Bail Reform Act”); cf. 18 U.S.C. § 3142(f) (detention

hearing may be reopened “if the judicial officer finds that information exists which was not

known to the movant at the time of the hearing and has a material bearing on the issue” of

detention or release).

       Accordingly, it is ORDERED that:

       1.     The government's motion to detain is GRANTED.

       2.     Defendant is detained without bond pending trial.

       3.     Defendant is committed to the custody of the Attorney General for confinement in
              a corrections facility seperate, to the extent practicable, from persons awaiting or
              serving sentences or being held in custody pending appeal.
     Case 5:20-cr-00488-OLG Document 48 Filed 10/29/20 Page 2 of 2




4.     Defendant shall be afforded reasonable opportunity for private consultation with
       counsel.


5.     On order of a Court of the United States or on request of an attorney for the
       government, the person in charge of the corrections facility in which the defendant
       is confined must deliver the defendant to a United States marshal for the purpose of
       an appearance in connection with any court proceeding.


      SIGNED this 29th day of October, 2020.




                                        ______________________________
                                        RICHARD B. FARRER
                                        UNITED STATES MAGISTRATE JUDGE
